DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because figure 9 does not include suitable descriptive legends.  Suitable descriptive legends are required for all of the numbered elements in figure 9 as submitted on 28 June 2021 as per 37 CFR 1.84(o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 10 is objected to because of the following informalities:  it fails to end with a period.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  a new line should begin after the semicolon on line 7.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  the “a” on line 1 should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9-17, 23, and 24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Heymann et al. (US 2020/0027500).
In regards to claim 1, Heymann teaches an operating method of a storage device, comprising:
providing temperature information of each of a plurality of volatile memory devices in the storage device to a host device (“The temperature stored in a register in the thermal sensors TS1, TS2 can be periodically read by the memory controller 220 over a serial data bus to determine if the temperature is high, low or critical.”, paragraph 0048); and
receiving a setting command related to a refresh operation of the plurality of volatile memory devices from the host device (“In the embodiment that includes SDRAM that is compatible with DDR4 (DDR version 4, JESD79-4, initial specification published in September 2012 by JEDEC), and extensions of DDR4 specification, the refresh mode of the SDRAM can be programmed by the memory controller via a Mode Register Set (MRS) command to set the refresh mode by setting the appropriate bits in a mode register (for example, bits A6-A8 in mode register 3 (MR3)). For example, bits A6-A8 can be set to ‘000’ for normal refresh mode (fixed 1× refresh mode) and to ‘001’ for fixed 2× refresh mode.”, paragraph 0047), wherein the plurality of volatile memory devices are classified into groups based on temperature information (“Each DRAM chip on a memory module can be allocated to one of a plurality of regions on the memory module. Each region has a thermal sensor that monitors the temperature of the DRAM chips in the region. The temperature gradient from a DRAM chip in a region at one end of the memory module to a DRAM chip at the other end of the memory module can be about 13° C. (55° F.). The refresh rate is increased only for the region in which DRAM chips operate between 85° C. (185° F.) and 95° C. (203° F.).”, paragraph 0017), and
wherein the setting command indicates a number of rows of the plurality of volatile memory devices to be refreshed differently for each of the groups based on the temperature information (“For example, the refresh interval time can be divided by two (typically referred to as 2X refresh mode) or four (typically referred to as 4× refresh mode) which allows the number of rows refreshed per auto-refresh command to be decreased by 2 or 4 which results in shortening the time for a refresh command.”, paragraph 0046; “For example, bits A6-A8 can be set to ‘000’ for normal refresh mode (fixed 1× refresh mode) and to ‘001’ for fixed 2× refresh mode.”, paragraph 0047; “Each sub channel has a thermal sensor that monitors the temperature of the DRAM chips in the region. The refresh rate is increased only for the memory devices in the sub channel in which the memory devices operate above a predefined high temperature.”, abstract).
In regards to claim 2, Heymann further teaches the setting command includes a first bit indicating a refresh rate corresponding to a temperature range (“For example, bits A6-A8 can be set to ‘000’ for normal refresh mode (fixed 1× refresh mode) and to ‘001’ for fixed 2× refresh mode.”, paragraph 0047).
In regards to claim 5, Heymann further teaches that the storage device further includes a nonvolatile memory device (“Descriptions herein referring to a ‘RAM’ or ‘RAM device’ can apply to any memory device that allows random access, whether volatile or nonvolatile. Descriptions referring to a ‘DRAM’ or a ‘DRAM device’ can refer to a volatile random access memory device. The memory device or DRAM can refer to the die itself, to a packaged memory product that includes one or more dies, or both. In one embodiment, a system with volatile memory that needs to be refreshed can also include nonvolatile memory.”, paragraph 0023) including a temperature sensor (“The temperature stored in a register in the thermal sensors TS1, TS2 can be periodically read by the memory controller 220 over a serial data bus to determine if the temperature is high, low or critical.”, paragraph 0048), and
wherein the operating method further comprising, before providing the temperature information of each of the plurality of volatile memory devices to the host device, providing a device temperature obtained by the temperature sensor to the host device (“At block 402, upon determining that there has been a temperature change by reading the current temperature from the temperature sensors (TS1, TS2) and comparing the current temperature with a previous temperature read from the temperature sensors (TS1, TS2) that is stored in refresh logic 226, processing continues with block 404.”, paragraph 0051).
In regards to claim 6, Heymann further teaches, between the providing of the temperature information of each of the plurality of volatile memory devices to the host device and the providing of the device temperature of the temperature sensor to the host device, providing temperature information of one or more volatile memory devices among the plurality of volatile memory devices to the host device (“At block 402, upon determining that there has been a temperature change by reading the current temperature from the temperature sensors (TS1, TS2) and comparing the current temperature with a previous temperature read from the temperature sensors (TS1, TS2) that is stored in refresh logic 226, processing continues with block 404.”, paragraph 0051).
In regards to claim 9, Heymann teaches an operating method of a host device, comprising:
receiving temperature information of each of a plurality of volatile memory devices of a storage device (“The temperature stored in a register in the thermal sensors TS1, TS2 can be periodically read by the memory controller 220 over a serial data bus to determine if the temperature is high, low or critical.”, paragraph 0048);
classifying the plurality of volatile memory devices into a plurality of groups based on the temperature information of each of the plurality of volatile memory devices (“Each sub channel has a thermal sensor that monitors the temperature of the DRAM chips in the region. The refresh rate is increased only for the memory devices in the sub channel in which the memory devices operate above a predefined high temperature.”, abstract; “Each DRAM chip on a memory module can be allocated to one of a plurality of regions on the memory module. Each region has a thermal sensor that monitors the temperature of the DRAM chips in the region. The temperature gradient from a DRAM chip in a region at one end of the memory module to a DRAM chip at the other end of the memory module can be about 13° C. (55° F.). The refresh rate is increased only for the region in which DRAM chips operate between 85° C. (185° F.) and 95° C. (203° F.).”, paragraph 0017); and
providing a setting command corresponding to a refresh operation of the plurality of volatile memory devices to the storage device (“In the embodiment that includes SDRAM that is compatible with DDR4 (DDR version 4, JESD79-4, initial specification published in September 2012 by JEDEC), and extensions of DDR4 specification, the refresh mode of the SDRAM can be programmed by the memory controller via a Mode Register Set (MRS) command to set the refresh mode by setting the appropriate bits in a mode register (for example, bits A6-A8 in mode register 3 (MR3)). For example, bits A6-A8 can be set to ‘000’ for normal refresh mode (fixed 1× refresh mode) and to ‘001’ for fixed 2× refresh mode.”, paragraph 0047), wherein the setting command indicates a number of rows of the plurality of volatile memory devices to be refreshed differently for each of the plurality of groups based on the temperature information (“For example, the refresh interval time can be divided by two (typically referred to as 2X refresh mode) or four (typically referred to as 4× refresh mode) which allows the number of rows refreshed per auto-refresh command to be decreased by 2 or 4 which results in shortening the time for a refresh command.”, paragraph 0046).
In regards to claim 10, Heymann teaches that the setting command includes a bit indicating a refresh rate corresponding to a temperature range (“For example, bits A6-A8 can be set to ‘000’ for normal refresh mode (fixed 1× refresh mode) and to ‘001’ for fixed 2× refresh mode.”, paragraph 0047).
In regards to claim 11, Heymann further teaches that the storage device further includes a nonvolatile memory device including a temperature sensor, the operating method further comprising, before receiving the temperature information of each of the plurality of volatile memory devices to the host device, receiving a device temperature of the temperature sensor (“At block 402, upon determining that there has been a temperature change by reading the current temperature from the temperature sensors (TS1, TS2) and comparing the current temperature with a previous temperature read from the temperature sensors (TS1, TS2) that is stored in refresh logic 226, processing continues with block 404.”, paragraph 0051).
In regards to claim 12, Heymann further teaches receiving temperature information of one or more volatile memory devices among the plurality of volatile memory devices when the device temperature is out of a first temperature range (“At block 402, upon determining that there has been a temperature change by reading the current temperature from the temperature sensors (TS1, TS2) and comparing the current temperature with a previous temperature read from the temperature sensors (TS1, TS2) that is stored in refresh logic 226, processing continues with block 404.”, paragraph 0051); and
receiving the temperature information from each of the plurality of volatile memory devices when the temperature information of the one or more volatile memory devices is out of a second temperature range (“At block 402, upon determining that there has been a temperature change by reading the current temperature from the temperature sensors (TS1, TS2) and comparing the current temperature with a previous temperature read from the temperature sensors (TS1, TS2) that is stored in refresh logic 226, processing continues with block 404.”, paragraph 0051).
In regards to claim 13, Heymann further teaches that the one or more volatile memory devices include two volatile memory devices corresponding to two pieces of temperature information having a largest difference among the temperature information of each of the plurality of volatile memory devices (“At block 402, upon determining that there has been a temperature change by reading the current temperature from the temperature sensors (TS1, TS2) and comparing the current temperature with a previous temperature read from the temperature sensors (TS1, TS2) that is stored in refresh logic 226, processing continues with block 404.”, paragraph 0051; See also figure 1; The Examiner notes that the claims do not require more than two pieces of temperature information).
In regards to claim 14, Heymann further teaches differently setting a refresh interval time for each group, among the plurality of groups (“Each sub channel has a thermal sensor that monitors the temperature of the DRAM chips in the region. The refresh rate is increased only for the memory devices in the sub channel in which the memory devices operate above a predefined high temperature.”, abstract); and
providing a refresh command to the storage device according to the refresh interval time (“For example, the refresh interval time can be divided by two (typically referred to as 2X refresh mode) or four (typically referred to as 4× refresh mode) which allows the number of rows refreshed per auto-refresh command to be decreased by 2 or 4 which results in shortening the time for a refresh command.”, paragraph 0046; “At block 400, the refresh logic 226 in memory controller 270 performs auto-refresh by sending refresh commands to the memory devices 240 in each sub channel 102a, 102b of the memory module at the rate selected for the respective sub channel in the refresh mode register 302 for the respective sub channel 102a, 102b.”, paragraph 0050).
In regards to claim 15, Heymann teaches a storage device comprising:
a plurality of first volatile memory devices, each of the plurality of first volatile memory devices having a temperature within a first temperature range (“The memory module 100 has two sub channels 102a, 102b with four DRAM chips 104-1, . . . 104-4 and temperature sensor 106 in sub channel 102a and four DRAM chips 104-5, . . . 104-8 and temperature sensor 108 in sub channel 102b.”, paragraph 0020);
a plurality of second volatile memory devices, each of the plurality of second volatile memory devices having a temperature within a second temperature range different from the first temperature range (“The memory module 100 has two sub channels 102a, 102b with four DRAM chips 104-1, . . . 104-4 and temperature sensor 106 in sub channel 102a and four DRAM chips 104-5, . . . 104-8 and temperature sensor 108 in sub channel 102b.”, paragraph 0020; “Some DRAM chips may operate at a low temperature below 85° C. (185° F.) and others may operate between 85° C. (185° F.) and 95° C. (203° F.).”, paragraph 0016); and
a controller configured to refresh a first number of rows in the plurality of first volatile memory devices according to a first refresh command from a host device, and refresh a second number of rows different from the first number of rows, in the plurality of second volatile memory devices according to a second refresh command from the host device (“A SDRAM can have a fine-granularity refresh mode that allows a refresh interval time to be modified by the memory controller. For example, the refresh interval time can be divided by two (typically referred to as 2X refresh mode) or four (typically referred to as 4× refresh mode) which allows the number of rows refreshed per auto-refresh command to be decreased by 2 or 4 which results in shortening the time for a refresh command.”, paragraph 0046; “The refresh rate is increased only for the region in which DRAM chips operate between 85° C. (185° F.) and 95° C. (203° F.).”, paragraph 0017).
In regards to claim 16, Heymann further teaches a nonvolatile memory device (“Descriptions herein referring to a ‘RAM’ or ‘RAM device’ can apply to any memory device that allows random access, whether volatile or nonvolatile. Descriptions referring to a ‘DRAM’ or a ‘DRAM device’ can refer to a volatile random access memory device. The memory device or DRAM can refer to the die itself, to a packaged memory product that includes one or more dies, or both. In one embodiment, a system with volatile memory that needs to be refreshed can also include nonvolatile memory.”, paragraph 0023) including a temperature sensor configured to periodically provide a device temperature to the host device (“The temperature stored in a register in the thermal sensors TS1, TS2 can be periodically read by the memory controller 220 over a serial data bus to determine if the temperature is high, low or critical.”, paragraph 0048).
In regards to claim 17, Heymann further teaches that during run time, temperature information of each of the plurality of first and second volatile memory devices is provided to the host device (“At block 402, upon determining that there has been a temperature change by reading the current temperature from the temperature sensors (TS1, TS2) and comparing the current temperature with a previous temperature read from the temperature sensors (TS1, TS2) that is stored in refresh logic 226, processing continues with block 404.”, paragraph 0051), and refresh rates of the plurality of first and second volatile memory devices are adjusted according to the temperature information (“At block 404, if there is an increase in temperature, processing continues with block 406. If there is a decrease in temperature, processing continues with block 408. At block 406, the memory module refresh mode controller increases the refresh rate in the refresh mode register for the respective sub channel.”, paragraphs 0052-0053).
In regards to claim 23, Heymann teaches a semiconductor device comprising:
a plurality of volatile memory cells arranged in a plurality of rows (“The memory module 100 has two sub channels 102a, 102b with four DRAM chips 104-1, . . . 104-4 and temperature sensor 106 in sub channel 102a and four DRAM chips 104-5, . . . 104-8 and temperature sensor 108 in sub channel 102b.”, paragraph 0020), wherein a first number of rows are refreshed according to a first refresh command from a host device (“In the embodiment that includes SDRAM that is compatible with DDR4 (DDR version 4, JESD79-4, initial specification published in September 2012 by JEDEC), and extensions of DDR4 specification, the refresh mode of the SDRAM can be programmed by the memory controller via a Mode Register Set (MRS) command to set the refresh mode by setting the appropriate bits in a mode register (for example, bits A6-A8 in mode register 3 (MR3)).”, paragraph 0047) when a temperature of the semiconductor device is within a first temperature range (“Some DRAM chips may operate at a low temperature below 85° C. (185° F.) and others may operate between 85° C. (185° F.) and 95° C. (203° F.). The time interval between refresh operations only needs to be decreased for the DRAM chips on the memory module that operate between 85° C. (185° F.) and 95° C. (203° F.).”, paragraph 0016), and
wherein a second number of rows different from the first number of rows (“The memory module 100 has two sub channels 102a, 102b with four DRAM chips 104-1, . . . 104-4 and temperature sensor 106 in sub channel 102a and four DRAM chips 104-5, . . . 104-8 and temperature sensor 108 in sub channel 102b.”, paragraph 0020) are refreshed according to a second refresh command from the host device (“In the embodiment that includes SDRAM that is compatible with DDR4 (DDR version 4, JESD79-4, initial specification published in September 2012 by JEDEC), and extensions of DDR4 specification, the refresh mode of the SDRAM can be programmed by the memory controller via a Mode Register Set (MRS) command to set the refresh mode by setting the appropriate bits in a mode register (for example, bits A6-A8 in mode register 3 (MR3)).”, paragraph 0047) when the temperature of the semiconductor device is within a second temperature range (“Some DRAM chips may operate at a low temperature below 85° C. (185° F.) and others may operate between 85° C. (185° F.) and 95° C. (203° F.). The time interval between refresh operations only needs to be decreased for the DRAM chips on the memory module that operate between 85° C. (185° F.) and 95° C. (203° F.).”, paragraph 0016).
In regards to claim 24, Heymann further teaches that when the temperature of the semiconductor device is within the first temperature range, the semiconductor device has a first refresh interval time, and when the temperature of the semiconductor device is within the second temperature range, the semiconductor device has a second refresh interval time different from the first refresh interval time (“Some DRAM chips may operate at a low temperature below 85° C. (185° F.) and others may operate between 85° C. (185° F.) and 95° C. (203° F.). The time interval between refresh operations only needs to be decreased for the DRAM chips on the memory module that operate between 85° C. (185° F.) and 95° C. (203° F.).”, paragraph 0016).

Claims 3, 4, 7, and 25-27  are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Heymann et al. (US 2020/0027500) as supported by Jedec (“DDR4 SDRAM”).
Jedec is inherent to Heymann since Heymann teaches “memory subsystem as described herein may be compatible with a number of memory technologies, such as … DDR4 (DDR version 4, JESD79-4 initial specification published in September 2012 by JEDEC)” (paragraph 0022).
In regards to claim 3, Heymann as supported by Jedec further teaches that the setting command further includes a second bit indicating a temperature range corresponding to the volatile memory device (“Temperature Sensor Status(Table1)”, Jedec, page 19, MPR page2 (MRS Readout)).
In regards to claim 4, Heymann as supported by Jedec further teaches that the setting command further includes a third bit indicating whether to set the number of rows of the volatile memory device for each group differently (“A3   Temperature Controlled Refresh Mode   0 = Disable   1 = Enable”, Jedec, page 20, MR4).
In regards to claim 7, Heymann as supported by Jedec further teaches, after receiving the setting command (“In the embodiment that includes SDRAM that is compatible with DDR4 (DDR version 4, JESD79-4, initial specification published in September 2012 by JEDEC), and extensions of DDR4 specification, the refresh mode of the SDRAM can be programmed by the memory controller via a Mode Register Set (MRS) command to set the refresh mode by setting the appropriate bits in a mode register (for example, bits A6-A8 in mode register 3 (MR3)). For example, bits A6-A8 can be set to ‘000’ for normal refresh mode (fixed 1× refresh mode) and to ‘001’ for fixed 2× refresh mode.”, Heymann, paragraph 0047) and after an update delay time has elapsed (“The most MRS command to Non-MRS command delay, tMOD, is required for the DRAM to update the features, and is the minimum time required from an MRS command to a non-MRS command excluding DES shown in Figure 6.”, Jedec, page 12, paragraph 4), receiving a non-setting command (“Transactions can be for access such as read or write or related commands or a combination”, Heymann, paragraph 0034).
In regards to claim 25, Heymann as supported by Jedec teaches an operating method of a storage device, comprising:
receiving a setting command (“In the embodiment that includes SDRAM that is compatible with DDR4 (DDR version 4, JESD79-4, initial specification published in September 2012 by JEDEC), and extensions of DDR4 specification, the refresh mode of the SDRAM can be programmed by the memory controller via a Mode Register Set (MRS) command to set the refresh mode by setting the appropriate bits in a mode register (for example, bits A6-A8 in mode register 3 (MR3)).“, Heymann, paragraph 0047) including a first bit corresponding to a temperature range (“Temperature Sensor Status(Table1)”, Jedec, page 19, MPR page2 (MRS Readout)) and a second bit indicating a refresh rate corresponding to the temperature range (““For example, bits A6-A8 can be set to ‘000’ for normal refresh mode (fixed 1× refresh mode) and to ‘001’ for fixed 2× refresh mode.”, Heymann, paragraph 0047) when all banks are in an idle state (“Typically, an auto-refresh is performed by pre-charging all the opened rows in the SDRAM to bring the SDRAM to the idle state then the memory controller issues an auto-refresh command on the command bus, asserts control signals, row access strobe (RAS) and column access strobe (CAS), along with selecting the SDRAM by chip select (CS).”, Heymann, paragraph 0042);
adjusting a number of rows of a volatile memory device to be refreshed based on a refresh command of a host device according to the refresh rate (“For example, the refresh interval time can be divided by two (typically referred to as 2X refresh mode) or four (typically referred to as 4× refresh mode) which allows the number of rows refreshed per auto-refresh command to be decreased by 2 or 4 which results in shortening the time for a refresh command.”, Heymann, paragraph 0046; “For example, bits A6-A8 can be set to ‘000’ for normal refresh mode (fixed 1× refresh mode) and to ‘001’ for fixed 2× refresh mode.”, Heymann, paragraph 0047) during an update delay time (“The most MRS command to Non-MRS command delay, tMOD, is required for the DRAM to update the features, and is the minimum time required from an MRS command to a non-MRS command excluding DES shown in Figure 6.”, Jedec, page 12, paragraph 4); and
after the update delay time has elapsed (“The most MRS command to Non-MRS command delay, tMOD, is required for the DRAM to update the features, and is the minimum time required from an MRS command to a non-MRS command excluding DES shown in Figure 6.”, Jedec, page 12, paragraph 4), receiving a non-setting command (“Transactions can be for access such as read or write or related commands or a combination”, Heymann, paragraph 0034).
In regards to claim 26, Heymann further teaches that the a setting command further includes a third bit indicating whether to set the number of rows of the volatile memory device differently (“A3   Temperature Controlled Refresh Mode   0 = Disable   1 = Enable”, Jedec, page 20, MR4).
In regards to claim 27, Heymann further teaches, before providing the setting command, providing temperature information of the volatile memory device to the host device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heymann et al. (US 2020/0027500) in view of Jacob et al. (Memory Systems: Cache, DRAM, Disk).
In regards to claim 8, Heymann teaches claim 1.  Heymann fails to teach that the plurality of volatile memory devices comprises a plurality of first volatile memory devices connected to a first channel, and
a plurality of second volatile memory devices connected to a second channel independent of the first channel, and
while the plurality of first volatile memory devices connected to the first channel are performing a reset operation according to the setting command, the plurality of second volatile memory devices connected to the second channel perform a non-setting operation.
Jacob teaches that the plurality of volatile memory devices comprises a plurality of first volatile memory devices connected to a first channel (“Systems with two independent memory controllers and two logical channels of memory.”, page 411, Figure 10.3 description), and
a plurality of second volatile memory devices connected to a second channel independent of the first channel (“Systems with two independent memory controllers and two logical channels of memory.”, page 411, Figure 10.3 description), and
while the plurality of first volatile memory devices connected to the first channel are performing a reset operation according to the setting command, the plurality of second volatile memory devices connected to the second channel perform a non-setting operation (“Systems with two independent memory controllers and two logical channels of memory.”, page 411, Figure 10.3 description)
which “can lead to higher sustainable bandwidth characteristics”, page 412, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Heymann with Jacob such that the plurality of volatile memory devices comprises a plurality of first volatile memory devices connected to a first channel, and
a plurality of second volatile memory devices connected to a second channel independent of the first channel, and
while the plurality of first volatile memory devices connected to the first channel are performing a reset operation according to the setting command, the plurality of second volatile memory devices connected to the second channel perform a non-setting operation
which “can lead to higher sustainable bandwidth characteristics”, page 412, paragraph 1).

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Heymann et al. (US 2020/0027500) in view of Wyatt (US 10,042,401).
In regards to claim 18, Heymann a system comprising:
a storage device cooled by an air flow (“The airflow direction 110 in a system in which the memory module 100 is operating is from the left of the memory module 100 to the right of the memory module 100. Based on the airflow direction 110 in the system in which the memory module 100 is installed, the DRAM chips 104-1, . . . 104-4 at the left of the memory module are cooler than the DRAM chips 104-5, . . . 104-8 at the right side of the memory module 100.”, paragraph 0020), wherein the storage device includes:
a device substrate (memory module 100, figure 1);
a plurality of first volatile memory devices disposed on a first side of the device substrate; a plurality of second volatile memory devices disposed on a second side of the device substrate (“Based on the airflow direction 110 in the system in which the memory module 100 is installed, the DRAM chips 104-1, ... 104-4 at the left of the memory module are cooler than the DRAM chips 104-5, ... 104-8 at the right side of the memory module 100.”, paragraph 0020); and
a controller configured to refresh a first number of rows in the plurality of first volatile memory devices according to a first refresh command from a host device, and refresh a second number of rows different from the first number of rows, in the plurality of second volatile memory devices according to a second refresh command from the host device (“For example, the refresh interval time can be divided by two (typically referred to as 2X refresh mode) or four (typically referred to as 4× refresh mode) which allows the number of rows refreshed per auto-refresh command to be decreased by 2 or 4 which results in shortening the time for a refresh command.”, paragraph 0046; “In the embodiment that includes SDRAM that is compatible with DDR4 (DDR version 4, JESD79-4, initial specification published in September 2012 by JEDEC), and extensions of DDR4 specification, the refresh mode of the SDRAM can be programmed by the memory controller via a Mode Register Set (MRS) command to set the refresh mode by setting the appropriate bits in a mode register (for example, bits A6-A8 in mode register 3 (MR3)). For example, bits A6-A8 can be set to ‘000’ for normal refresh mode (fixed 1× refresh mode) and to ‘001’ for fixed 2× refresh mode.”, paragraph 0047; “Each sub channel has a thermal sensor that monitors the temperature of the DRAM chips in the region. The refresh rate is increased only for the memory devices in the sub channel in which the memory devices operate above a predefined high temperature.”, abstract).
Heymann fails to teach a fan configured to generate the air flow.  Wyatt teaches a fan configured to generate the air flow (“In an embodiment, a thermal management operation may be for example include collecting temperature data, realigning thermal thresholds, enablement of a fan to cool the components on memory module 201, causing memory device 203 to undergo a different speed of refresh operation (e.g. single refresh, double refresh, single self-refresh, double self-refresh), applying a memory access rate limit to the memory device, restricting all access to the memory device, shutting down the memory controller or devices, or any other action taken to manage memory device 203 temperature.”, Col. 7, lines 27-37) in order to manage memory device temperature (id.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Heymann with Wyatt to include a fan configured to generate the air flow in order to manage memory device temperature (id.).
In regards to claim 19, Heymann further teaches that the plurality of first volatile memory devices are spaced apart from the fan by a first distance, and the plurality of second volatile memory devices are spaced apart from the fan by a second distance greater than the first distance (“Based on the airflow direction 110 in the system in which the memory module 100 is installed, the DRAM chips 104-1, ... 104-4 at the left of the memory module are cooler than the DRAM chips 104-5, ... 104-8 at the right side of the memory module 100.”, paragraph 0020).
In regards to claim 20, Wyatt further teaches that the air flow of the fan is from the first side to the second side of the device substrate (“Additionally, the system firmware may contain information that may be used to modify temperatures measured by the thermal sensors 601a and 601b. (e.g direction of the air flow over the SO-DIMM 602a and 602b when the fan is on, whether top facing thermal sensor is facing air flow or is located under SO-DIMM 602a and 602b (e.g. because a SO-DIMM is inserted upside-down).”, Col. 10, lines 25-31).
In regards to claim 21, Heymann further teaches that a first temperature of each of the plurality of first volatile memory devices is within a first temperature range, and a second temperature of each of the plurality of second volatile memory devices is within a second temperature range different from the first temperature range (“Each region has a thermal sensor that monitors the temperature of the DRAM chips in the region. The temperature gradient from a DRAM chip in a region at one end of the memory module to a DRAM chip at the other end of the memory module can be about 13° C. (55° F.). The refresh rate is increased only for the region in which DRAM chips operate between 85° C. (185° F.) and 95° C. (203° F.).”, paragraph 0017).
In regards to claim 22, Heymann further teaches that the storage device further includes a nonvolatile memory device including a temperature sensor configured to periodically provide a device temperature to the host device (“The temperature stored in a register in the thermal sensors TS1, TS2 can be periodically read by the memory controller 220 over a serial data bus to determine if the temperature is high, low or critical.”, paragraph 0048).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumoto (US 2002/0191467) teaches setting a refresh cycle based on the temperature.  Zeighami (US 2006/0085616) teaches using a look-up table to determine a refresh rate.  Kuroda (US 2011/0205826) teaches sending temperature information to the memory controller and changing the refresh rate based on the temperature .  Seo (US 2013/0279283) teaches generating refresh commands with a mode register set and controlling refresh rate based on the temperature.  Cho (US 2014/0369110) teaches adjusting refresh period based on temperature and setting refresh mode with MRS.  Sato (US 2014/0371945) teaches refreshing based on temperature differences within a chip.  Doo (US 9,767,883) teaches temperature information in the mode register.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        6 December 2022